
	

115 HR 4644 RH: Yellowstone Gateway Protection Act
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 774
		115th CONGRESS2d Session
		H. R. 4644
		[Report No. 115–992]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2017
			Mr. Gianforte introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			October 23, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To withdraw certain National Forest System land in the Emigrant Crevice area located in the Custer
			 Gallatin National Forest, Park County, Montana, from the mining and
			 mineral leasing laws of the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Yellowstone Gateway Protection Act. 2.Withdrawal (a)Definition of mapIn this section, the term map means the map entitled Emigrant Crevice Proposed Withdrawal Area and dated November 10, 2016.
 (b)WithdrawalSubject to valid existing rights in existence on the date of enactment of this Act, the National Forest System land and interests in the National Forest System land, as depicted on the map, is withdrawn from—
 (1)location, entry, and patent under the mining laws; and (2)disposition under all laws pertaining to mineral and geothermal leasing.
 (c)Acquired landAny land or interest in land within the area depicted on the map that is acquired by the United States after the date of enactment of this Act shall, on acquisition, be immediately withdrawn in accordance with this section.
			(d)Map
 (1)Submission of mapAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file the map with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe map filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary of Agriculture may correct clerical and typographical errors in the map.
 (3)Public availabilityThe map filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.
 (e)EffectNothing in this section affects any recreational use, including hunting or fishing, that is authorized on land within the area depicted on the map under applicable law as of the date of enactment of this Act.
			
	
		October 23, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
